Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is in response to the amendment filed on 07/01/2022.

Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.

Claim Objections
Claim 15 is objected to because of the following informalities:  	Regarding claim 15, in line 9, “circuit board” should read as “the circuit board”.	Appropriate correction is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Sasao (US Patent Application Publication US 2017/0093285 A1) in view of Chen et al. (C. Chen, Y. Chen, Y. Li, Z. Huang, T. Liu and Y. Kang, "An SiC-Based Half-Bridge Module With an Improved Hybrid Packaging Method for High Power Density Applications," in IEEE Transactions on Industrial Electronics, vol. 64, no. 11, pp. 8980-8991, Nov. 2017).
	Regarding claim 15, Sasao discloses (see Fig. 12, Fig. 15(b)) a power conversion device (2a of Fig. 12) which includes plural semiconductor switching elements (M1a, M1b, M2a, M2b) and performs power conversion of input power by controlling on-periods of the plural semiconductor switching elements (see [0008]), said power conversion device comprising: a driver circuit (20) which operates at least two of the plural semiconductor switching elements together (20 operates M1a, M1b, M2a, M2b together); wherein the semiconductor switching elements each has a control terminal (G of M1a, M1b, M2a, M2b) to which a control signal (signal from 20 to Gs of M1a, M1b, M2a, M2b) generated by the driver circuit is inputted, said control terminal and said driver circuit being connected to each other through a connection member (see Fig. 12, connection members connecting LG, HG of 20 to gates of M1a, M2a, M1b, M2b); and wherein the semiconductor switching elements to be operated together by the driver circuit, are provided as chips having a same shape (see Fig. 15(b) chips of M1a, M2a, M1b, M2b having same shape), and placed so that their respective reference lines (see Annotated Fig. 15(b) of Sasao) that are parallel to their respective chip sides each closest to the control terminal, are oriented in directions that are mutually rotated by an angle of not less than 45° but not more than 180° (Line 2 is rotated by 90 degrees by Line 1; Line 3 is rotated by 90 degrees by Line 4).	Sasao does not disclose a lead frame on which the plural semiconductor switching elements are mounted as bare chips; and wherein the driver circuit is mounted on the lead frame or a circuit board on which wirings are formed; and a cooler attached to the lead frame or circuit board opposite to the semiconductor switching elements and the driver circuit through an insulating member.	However, Chen teaches (see Fig. 2 and Fig. 6) a lead frame (DBC) on which the plural semiconductor switching elements (SiC MOSFET) are mounted as bare chips (SiC MOSFETs are bare die mounted on DBC); and wherein the driver circuit (Gate driver) is mounted on the lead frame or a circuit board on which wirings are formed (Gate driver is mounted on PCB which Bonding Wires are formed); and a cooler (“Copper Heat-sink”, see Fig. 6) attached to the lead frame (the copper heat-sink is attached to the DBC, see p. 8984 col. 2 section C “all the bottom layer of DBC is covered by copper, the copper heat-sinks are chosen so that they can be soldered directly by using the solder materials with high thermal conductivity”) or circuit board opposite to the semiconductor switching elements and the driver circuit through an insulating member (AlN, which is an electrical insulator) (PCB is attached to Copper heat-sink through AlN, where semiconductor switching elements SiC MOSFET and Gate driver are mounted on opposite side of Copper heat-sink).	Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the power conversion device of Sasao to include a lead frame on which the plural semiconductor switching elements are mounted as bare chips; and wherein the driver circuit is mounted on the lead frame or a circuit board on which wirings are formed; and a cooler attached to the lead frame or circuit board opposite to the semiconductor switching elements and the driver circuit through an insulating member, as taught by Chen, because it can help implement the power conversion device in a compact form factor with reduced parasitic inductances and increased efficient heat dissipation.
    PNG
    media_image1.png
    618
    770
    media_image1.png
    Greyscale
					<Annotated Fig. 15(b) of Sasao>

Allowable Subject Matter
Claims 1-14, and 16-20 are allowed.
The following is an examiner’s statement of reasons for allowance: 	Regarding Claim 1, none of the cited prior art alone or in combination disclose or teach the claimed inventions in which “…wherein the semiconductor switching elements each have a control terminal to which a control signal generated by the driver circuit is inputted, a first power terminal at which a voltage potential serving as a voltage reference for the control signal is produced, and a second power terminal through which power flows that is higher than that of the control signal; and wherein the semiconductor switching elements to be operated together by the driver circuit; are provided as packages having a same shape and placed in such a positional relationship in which an inter-control-terminal distance, that is a distance between centers of their respective control terminals, is shorter than a length of a terminal side that is a side of each of the packages at which the control terminal is placed.”.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Response to Arguments
Applicant's arguments filed on 07/01/2022 have been fully considered but they are not persuasive.	Regarding Claim 15, Applicant argued “the combination of Sasao in view of Chen, taken alone or in combination, fails to teach or suggest at least the above-underlined features of claim 15.” in that “Chen, does disclose the use of a heatsink, Fig. 6 and page 8984- 8989, but is silent on the use of an insulating member.”.	However, Chen teaches a cooler (“Copper Heat-sink”, see Fig. 6) attached to the lead frame (the copper heat-sink is attached to the DBC, see p. 8984 col. 2 section C “all the bottom layer of DBC is covered by copper, the copper heat-sinks are chosen so that they can be soldered directly by using the solder materials with high thermal conductivity”); OR a cooler (“Copper Heat-sink”) attached to circuit board (PCB) opposite to the semiconductor switching elements and the driver circuit through an insulating member (AlN, which is an electrical insulator) (PCB is attached to Copper heat-sink through AlN, where semiconductor switching elements SiC MOSFET and Gate driver are mounted on an opposite side of the Copper heat-sink). Therefore, Applicant’s arguments are not persuasive.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).	A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JYE-JUNE LEE whose telephone number is (571)270-7726.  The examiner can normally be reached on M-F 9 AM - 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Monica Lewis can be reached on 5712721838.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/MONICA LEWIS/            Supervisory Patent Examiner, Art Unit 2838                                                                                                                                                                                            
/JYE-JUNE LEE/Examiner, Art Unit 2838